In re Booker, Eddie; Booker, JeanMarie; —Defendants); applying for writ of certio-rari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW89 0380; Parish of St. Tammany, 22nd Judicial District Court, Div. “F”, Nos. 166878, 168661.
Granted. Sentence imposed on Mrs. Booker is reduced to six months in accord-*1390anee with La.Code Criminal Procedure art. 493.1. Otherwise denied.
CALOGERO, J., would grant the writ.
WATSON and COLE, JJ., would deny the writ.